                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

KIANA CALLOWAY                                                       CIVIL ACTION

VERSUS                                                                  No. 17-17533

H&E EQUIPMENT INC., ET AL.                                               SECTION I

                                      ORDER

      Before the Court is plaintiff Kiana Calloway’s (“Calloway”) objection 1 to United

State Magistrate Judge Roby’s Partial Report and Recommendation (the “report”). 2

The report recommends that defendant CT Corporation Systems, who has to this date

not been served, be dismissed pursuant to Federal Rules of Civil Procedure 4(m) and

41(b). Having reviewed the report, Calloway’s objection, and the applicable law, the

Court approves and adopts the report as its own opinion, except that the dismissal is

without prejudice.

      Accordingly,

      IT IS ORDERED that Calloway’s claims against CT Corporation Systems

shall be DISMISSED WITHOUT PREJUDICE.




1 R. Doc. No. 15. The objection was marked deficient on September 11, 2018. In a
notice of deficient filing, Calloway was given until October 2, 2018 to remedy the
deficiency. To date, Calloway has not submitted an updated objection; however, the
Court will nonetheless consider the objection.
2 R. Doc. No. 14.
     IT IS FURTHER ORDERED that a status conference is scheduled in this

case in chambers on OCTOBER 15, 2018 at 9:30 A.M.

     New Orleans, Louisiana, October 3, 2018.




                                    _______________________________________
                                             LANCE M. AFRICK
                                     UNITED STATES DISTRICT JUDGE




                                      2
